Nebraska Advance Sheets
	                             STATE v. ARMSTRONG	991
	                               Cite as 290 Neb. 991

                    State of Nebraska, appellant, v.
                     Philip A. Armstrong, appellee.
                                   ___ N.W.2d ___

                        Filed May 29, 2015.     No. S-14-339.

 1.	 Postconviction: Evidence: Witnesses: Appeal and Error. In an evidentiary
     hearing, as a bench trial provided by Neb. Rev. Stat. § 29-3001 et seq. (Reissue
     2008 & Cum. Supp. 2014) for postconviction relief, the trial judge, as the trier of
     fact, resolves conflicts in evidence and questions of fact, including witness cred-
     ibility and weight to be given a witness’ testimony. In an appeal involving such
     a proceeding for postconviction relief, the trial court’s findings will be upheld
     unless such findings are clearly erroneous. In contrast, the appellate court inde-
     pendently resolves questions of law.
 2.	 Postconviction: Effectiveness of Counsel. A postconviction claim that defense
     counsel provided ineffective assistance generally presents a mixed question of
     law and fact.
 3.	 Effectiveness of Counsel: Proof. To prevail on a claim of ineffective assistance
     of counsel under Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L.
     Ed. 2d 674 (1984), the defendant must show that his or her counsel’s performance
     was deficient and that this deficient performance actually prejudiced the defend­
     ant’s defense.
 4.	 Effectiveness of Counsel. A court deciding an actual ineffectiveness claim must
     judge the reasonableness of counsel’s challenged conduct on the facts of the par-
     ticular case, viewed as of the time of counsel’s conduct.
 5.	 ____. Counsel’s failure to raise novel legal theories or arguments or to make
     novel constitutional challenges in order to bring a change in existing law does not
     constitute deficient performance.
 6.	 Effectiveness of Counsel: Conflict of Interest. The right to effective assistance
     of counsel entitles the accused to his or her counsel’s undivided loyalties, free
     from conflicting interests.
 7.	 Effectiveness of Counsel: Proof. To show prejudice, the defendant must dem-
     onstrate a reasonable probability that but for counsel’s deficient performance, the
     result of the proceeding would have been different.
 8.	 Proof: Words and Phrases. A reasonable probability does not require that it be
     more likely than not that the deficient performance altered the outcome of the
     case; rather, the defendant must show a probability sufficient to undermine confi-
     dence in the outcome.
 9.	 Effectiveness of Counsel: Conflict of Interest: Presumptions: Proof. If the
     defendant shows that his or her defense counsel faced a situation in which con-
     flicting loyalties pointed in opposite directions and that his or her counsel acted
     for the other client’s interest and against the defendant’s interests, prejudice
     is presumed.
10.	 Evidence: Witnesses: Corroboration. Evidence that provides corroborating
     support to one side’s sole witness on a central and hotly contested factual issue
     cannot reasonably be described as cumulative.
    Nebraska Advance Sheets
992	290 NEBRASKA REPORTS



  Appeal from the District Court for Sarpy County: Daniel E.
Bryan, Jr., Judge. Affirmed.
  Jon Bruning, Attorney General, and James D. Smith for
appellant.
  Gregory A. Pivovar for appellee.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
and Miller-Lerman, JJ.
  McCormack, J.
                     I. NATURE OF CASE
   The defendant was charged with sexual assault of two girls
he babysat. It was revealed during trial that defense witnesses
had viewed forensic interviews of the girls. The State believed
this was a violation of the trial court’s discovery order and
the statute pertaining to victim interviews, Neb. Rev. Stat.
§ 29-1926(2)(a) and (b) (Reissue 2008). Although defense
counsel was unfamiliar with the legal issues surrounding the
alleged discovery violation, counsel entered into an agreement
with the State to strike the entire testimony of one defense
witness and to exclude any testimony from two other defense
witnesses. The defendant was convicted. The postconviction
court granted the defendant’s motion for postconviction relief
on the ground that he was deprived of effective assistance of
trial counsel. We affirm.
                     II. BACKGROUND
   Philip A. Armstrong and his wife lived next door to a fam-
ily with three young children. The family had moved to the
Armstrongs’ neighborhood in Omaha, Nebraska, in June 2006.
The family had twin daughters, M.G. and H.G., born in April
2000, and a younger son. The Armstrongs and their neighbors
developed a close relationship. The neighbors’ children would
often run back and forth between the neighboring yards to visit
or play with the Armstrongs.
   The neighbors’ three children required babysitting
Wednesdays after school from approximately 2 until 4 p.m.
The children’s mother was a teacher at the school the children
                  Nebraska Advance Sheets
	                     STATE v. ARMSTRONG	993
	                       Cite as 290 Neb. 991

attended. The children’s original babysitter died of cancer dur-
ing the spring of 2007. When their first babysitter died, the
girls were in first grade and the boy was in preschool.
   Armstrong’s wife, who was at home due to a work-related
injury, began babysitting the children in March 2007 and for
the remainder of that school year. During that time, Armstrong
was working full time. Armstrong’s wife went back to work
at a school lunchroom in the fall of 2007. Armstrong had
since retired, and arrangements were made for him to pick the
children up from school on Wednesdays and watch them until
their mother could arrive. Armstrong also agreed to watch the
children on Thursdays before school, from approximately 7 to
8:30 a.m.
   In July 2008, the girls told their parents that Armstrong had
been touching them inappropriately. After an investigation,
Armstrong was charged with one count of first degree sexual
assault of a child and two counts of third degree sexual assault
of a child. Armstrong pled not guilty, and the case was tried
before a jury. Armstrong was represented by counsel, who was
assisted by cocounsel.
                           1. Trial
                   (a) Opening Statements
   During opening statements to the jury, the State painted
a picture of betrayal by a close family friend and neighbor.
The State told the jury that the evidence would show how,
during the time of the alleged abuse, the victims’ behavior
changed. They became angrier. Also, witnesses would show
how the girls became increasingly reluctant to spend time
with Armstrong.
   Defense counsel told the jury in opening statements that
defense witnesses would testify that the girls were always
happy to spend time with Armstrong. In fact, they often did
not want to leave when their mother arrived to pick them
up. Defense counsel told the jury that they would hear from
Armstrong’s family. Defense counsel made specific reference
to Armstrong’s wife, his daughter, son-in-law, and grand-
daughter, although counsel did not directly state those persons
would testify.
    Nebraska Advance Sheets
994	290 NEBRASKA REPORTS



                         (b) Case in Chief
   During the State’s case in chief, several witnesses described
the girls as being happy when they were in first grade. They
loved school. They had adjusted quickly to their move and had
made lots of friends.
   The girls’ parents and school staff described a change in
the girls’ behavior and mood as they proceeded along in sec-
ond grade. The girls, especially H.G., seemed preoccupied,
more emotional, angry, clingy, and withdrawn. All witnesses
agreed that the girls’ brother remained happy throughout
this time.
   H.G. began seeing the school counselor during second
grade. The girls’ parents explained that M.G. and H.G. had
transitioned from a traditional classroom in first grade into
a Montessori classroom in second grade. None of the girls’
first grade friends or classmates were in the new second grade
classroom. A teacher at the school and the principal both testi-
fied that this transition normally did not cause great distress.
The principal had, in addition, observed that the girls seemed
comfortable in their new Montessori classroom. Nonetheless,
the girls’ parents partially attributed H.G.’s change in behavior
to this transition.
   The parents also testified that from June 2006 through May
2008, the girls’ father occasionally had to be out of town for
his job. H.G. described her father as being “gone a lot” during
second grade. The girls’ father testified that when in town, he
worked long hours. In October 2008, the father had to be out of
town for a more extended period of time, but visited his family
on the weekends.
   Witnesses from school noticed a particular change in behav-
ior with regard to the girls’ being picked up on Wednesdays
by Armstrong. The girls used to run out to meet Armstrong
in the beginning of second grade. As the year progressed, the
witnesses testified the girls were habitually lagging behind
Armstrong when walking to his car. H.G., especially, seemed
“sad.” The girls’ brother continued to seem happy to go
with Armstrong.
   The girls’ mother testified that when she arrived at the
Armstrongs’ home to pick the girls up, the girls were ready to
                  Nebraska Advance Sheets
	                     STATE v. ARMSTRONG	995
	                       Cite as 290 Neb. 991

go home right away. Often they would go home before their
mother was done visiting. The mother said that the girls never
stayed at the house after she had gone home.
   On cross-examination, the mother admitted that there were
other times when the girls would run and hide from her when
she arrived to pick them up. H.G. similarly testified that they
would sometimes run and hide from their mother or father
when they came to pick them up from the Armstrongs’ home
and that they would sometimes ask to stay a bit longer.
   The girls’ mother testified that as the girls’ second grade
year progressed, it was more often than not that Armstrong
was alone watching the children when she arrived to pick them
up. The girls’ mother usually arrived at the Armstrongs’ home
around 3:30 or 4 p.m. During cross-examination, the girls’
mother clarified that Armstrong’s wife was there about as often
as she was not. She admitted that in her pretrial deposition,
she had said Armstrong’s wife was “usually” home when she
picked the girls up on Wednesday afternoons.
   The girls’ mother testified that the Armstrongs’ grand-
daughter, who was living in the Armstrongs’ basement dur-
ing that period of time, was rarely home when the girls were
being babysat.
   M.G. and H.G. testified that both Armstrong’s wife and
granddaughter were “sometimes” at the house while they were
being babysat.
   The girls’ mother testified that M.G. would often hang on
Armstrong and his wife. Armstrong and his wife were gener-
ally affectionate with the girls and their brother and would pick
them up, wrestle with them, and tickle them. H.G. testified
that she and her siblings liked to jump on Armstrong and play
with him. The girls’ father testified that up until the day the
girls reported the sexual assaults, they seemed to enjoy being
with Armstrong and his wife. They wrestled and cuddled with
Armstrong and sat on his lap. They demanded attention from
both Armstrong and his wife. H.G. testified that she did not
like sitting on Armstrong’s lap, but that she liked to sit on the
lap of Armstrong’s wife or granddaughter.
   The mother recalled one incident sometime after the middle
of the school year when H.G. started kicking and wanted
    Nebraska Advance Sheets
996	290 NEBRASKA REPORTS



down when Armstrong picked her up while the girls were
playing and the families were together in the backyard. And,
at some point, H.G. began saying she was not feeling well on
Tuesday nights.
   Several witnesses recalled an incident in the summer of
2008, when Armstrong and his son-in-law were handing the
girls over the 6-foot fence between the neighbors’ yards to
their parents. H.G. said to Armstrong, “don’t touch my pri-
vate spot.” The girls’ mother explained that the girl’s com-
ment did not cause her any concern. Armstrong, she said, was
incidentally touching H.G.’s bottom in order to get her over
the fence.
   In late July 2008, the girls’ mother had arranged for the
Armstrongs to babysit the girls and their brother for the day.
As the girls’ mother and father were tucking H.G. into bed,
H.G. expressed reluctance and agitation when she learned she
would be going over to the Armstrongs’ house. Because this
was not the first time H.G. had expressed reluctance to go to
the Armstrongs, her mother began questioning H.G.
   Eventually, H.G. disclosed that Armstrong had been sexually
abusing her. When H.G.’s mother asked H.G. to demonstrate
what Armstrong had done, H.G. sat on her father’s lap and
rubbed her hands back and forth against her vaginal area. The
parents woke M.G. up and had a conversation with M.G. in
which she said Armstrong had done similar things to her. The
parents thereafter went to the girls’ brother, who indicated no
awareness of the alleged incidents of abuse.
   The girls’ mother waited several days before contacting the
police. Throughout that week before reporting the matter to the
police, the mother asked the girls more questions in order to
be certain the girls were not misconstruing what had occurred.
The mother testified that she never spoke to the girls about it
at the same time and that she tried to keep the conversations
neutral and brief.
   After the parents reported the disclosure to the police, the
girls were interviewed by a forensic interviewer at Project
Harmony, a child advocacy center. The forensic interviewer
testified at trial as to Project Harmony’s protocols that are
designed to avoid leading questions or nonverbal cues. The
                   Nebraska Advance Sheets
	                      STATE v. ARMSTRONG	997
	                        Cite as 290 Neb. 991

interviewer described that it is preferable that a qualified foren-
sic interviewer be able to speak to the child victim before the
child is questioned by anyone else on the subject of the abuse.
The forensic interviewer testified that about 80 percent of child
victims do not disclose abuse right away, and she outlined the
various reasons why that is the case.
   M.G. and H.G. testified at trial. At the time of trial, the girls
were 9 years old and starting fourth grade. Both M.G. and H.G.
described how Armstrong would rub their vaginal area while
sitting in Armstrong’s lap watching television. H.G. testified
that Armstrong would keep his hand on top of her underwear,
but her underwear often “would go inside my baby hole.” M.G.
and H.G. testified that they never discussed the abuse with
each other. Their testimony indicates that neither girl witnessed
the other being abused.
   There were no eyewitnesses to the alleged sexual abuse.
The girls’ parents testified that the chair where the assaults
allegedly took place was immediately visible upon walk-
ing into the house from the usual entrance from the garage.
H.G. described that when the assaults took place, no other
adult was at home, and her sister and brother were not in the
room. M.G. described that neither Armstrong’s wife nor grand-
daughter were home when the assaults occurred but that H.G.
and her brother were sometimes in the room when she was
being assaulted.
                          (c) Defense
                (i) Armstrong’s Granddaughter
   The State closed, and Armstrong presented his defense.
Armstrong’s granddaughter was the first witness to testify.
The granddaughter testified that she lived in the Armstrongs’
home from December 2006 to March 2008. She explained that
she was “frequently” around the living room area when the
children were being babysat on Wednesdays after school. She
was usually at the Armstrongs’ home from the time they were
picked up at school until shortly before the children were to
be picked up by their parents. The granddaughter testified that
Armstrong’s wife was usually home by 2:30 p.m. and was typi-
cally present when the children were there as well.
    Nebraska Advance Sheets
998	290 NEBRASKA REPORTS



   The granddaughter testified that the children loved to play
“pretend games.” She testified that the children also liked to
sit on Armstrong’s lap while watching television. The children
would try to push each other off of Armstrong. Sometimes
Armstrong would get on the floor with the children, who would
then climb over him.
   The granddaughter never observed the children anxious or
nervous around Armstrong. The children never acted like they
wanted to leave when their mother or father came to pick them
up. According to the granddaughter, the children often stayed
while their parents visited with the Armstrongs and, “[v]ery
often,” the children would stay for a while even after their par-
ents had gone home.

                    (ii) Armstong’s Son-in-Law
   Armstrong’s son-in-law was the next witness to testify in
Armstrong’s defense. He testified that he had seen the children
interacting with Armstrong on many occasions when visiting
the Armstrongs’ home. He often observed the children “jump
all over” Armstrong. He never observed the children demon-
strate any reluctance to be around Armstrong.
   The son-in-law testified that he was present during the inci-
dent in which one of the girls was being passed over the fence
and said “‘don’t touch my privates.’” The son-in-law testified
that, in fact, he heard the girls say “‘don’t touch my privates’”
casually in other contexts—at least four or five times. Once,
the girls said this when they were sitting on his wife’s lap. It
seemed to the son-in-law that the girls “were just saying it,”
sometimes “giggling” when they did. He indicated that the
girls said this when they were not actually being touched in an
inappropriate way.
   During cross-examination, the State questioned the son-in-
law at length about what materials he had reviewed prior to
trial. The son-in-law explained that he had read the girls’ pre-
trial depositions. Furthermore, the son-in-law confirmed that
he had seen the Project Harmony video interviews of the girls.
Upon further questioning, the son-in-law indicated that he, his
wife, Armstrong, and Armstrong’s wife had all seen the inter-
views. Soon thereafter, the trial came to a halt.
                  Nebraska Advance Sheets
	                     STATE v. ARMSTRONG	999
	                       Cite as 290 Neb. 991

               (iii) Alleged Violation of § 29-1926
   The State approached the bench and an off-the-record dis-
cussion was had. The prosecutors, defense counsel, defense
cocounsel, and the trial judge then moved to the hallway,
where they had another off-the-record discussion. When the
judge returned from the hallway, he told the jurors that a
legal issue had come up and he dismissed the jury for a
10-­minute break.
   During that break, the judge called the granddaughter to the
stand. She had apparently not been informed of the sequestra-
tion order before she testified. As a result, she had been in the
courtroom after she testified, though not before. Armstrong’s
granddaughter told the judge that she had not spoken to anyone
about her testimony or any testimony she had heard.
   The judge asked the State if it was moving for a mistrial,
apparently based on either the failure to sequester the grand-
daughter or on the fact that several family members who were
to be called as witnesses had seen the interviews. The State
said that it did not wish to move for a mistrial. The judge
explained his view that there had been two violations of court
orders, and he urged defense counsel to “follow the orders
of this Court and the ethical code that you’re both bound by
as attorneys.”
   Another off-the-record discussion was had in the hallway.
When the parties returned to the courtroom, the trial judge
asked if the State had a motion. Defense counsel and the State
asked for more time. The trial judge was reluctant to extend the
trial beyond the duration that the jury was originally told, but
the trial judge agreed to give the parties until after lunch. The
jury was brought back in and dismissed for lunch. The court
explained to the jury that the attorneys were “trying to resolve
some issue with the witnesses.”
   Sometime during the break, the State moved on the record
to exclude the testimony of Armstrong’s wife and daughter and
strike the son-in-law’s testimony. The State explained that it
believed defense counsel had violated the court discovery order
and § 29-1926. Defense counsel responded that he did not have
any objection to the State’s motion and that he regretted any
violation that had occurred.
     Nebraska Advance Sheets
1000	290 NEBRASKA REPORTS



   The court questioned Armstrong about whether he had ade-
quate time to speak with his attorney and whether he under-
stood what was going to occur as a result of the State’s motion.
Armstrong indicated that he had and did.
   The court granted the State’s motion. When the trial recon-
vened, the jury was told only that they should disregard the
son-in-law’s testimony in its entirety. No other instruction or
explanation was given with regard to the son-in-law or the
absence of Armstrong’s wife and daughter as witnesses.

                   (iv) Pretrial Discovery Ruling
                            on Interviews
   During discovery before trial, defense counsel had asked,
pursuant to § 29-1926(2)(a), that the State release any recorded
interviews of the children. The State responded that it had no
objection, and the court issued the following order:
         ON THIS 25th day of March, 2009, the above-­captioned
      matter came on before the Court on the Oral Request of
      counsel for [Armstrong], pursuant to Neb. Rev. Stat.
      § 29-1926(2)(a)(b), moves this Court for an Order allow-
      ing counsel for [Armstrong] to release a copy of the
      videotape recorded at Project Harmony, of the alleged
      victims in this matter. Said release is for the sole purpose
      of preparation for trial and for use by the expert witness.
      The Sarpy County Attorney’s Office has no objection to
      the expert witness receiving a copy of the videotape and
      all parties agree that said tape shall be returned to counsel
      for [Armstrong] upon completion. It is further agreed that
      the expert witness shall keep a copy of the videotape in a
      secure locked location while in her possession.
The court also advised defense counsel:
      [Armstrong’s] motion for the videotape pursuant to
      [§] 29-1926(2)(a) is granted and any state or agency
      in possession of a videotape of a child victim involved
      in this case is ordered to release the videotape to
      [Armstrong’s] attorney, but [Armstrong’s] attorney must
      comply with Nebraska law in handling the storage
      of the videotape. Do you understand what I’m saying
      [defense counsel]?
                  Nebraska Advance Sheets
	                     STATE v. ARMSTRONG	1001
	                       Cite as 290 Neb. 991

(Emphasis supplied.) Defense counsel affirmed that he
understood.
   Section 29-1926 primarily concerns the admissibility of
videotape depositions or in camera testimony in lieu of court-
room testimony for child victims upon a showing of compel-
ling need. Subsection (2) of § 29-1926 was added in 1997,
through 1997 Neb. Laws, L.B. 643, § 1. It states in full:
        (2)(a) No custodian of a videotape of a child victim or
     child witness alleging, explaining, denying, or describ-
     ing an act of sexual assault pursuant to section 28-319,
     28-319.01, or 28-320.01 or child abuse pursuant to sec-
     tion 28-707 as part of an investigation or evaluation of
     the abuse or assault shall release or use a videotape or
     copies of a videotape or consent, by commission or omis-
     sion, to the release or use of a videotape or copies of a
     videotape to or by any other party without a court order,
     notwithstanding the fact that the child victim or child wit-
     ness has consented to the release or use of the videotape
     or that the release or use is authorized under law, except
     as provided in section 28-730. Any custodian may release
     or consent to the release or use of a videotape or copies
     of a videotape to law enforcement agencies or agencies
     authorized to prosecute such abuse or assault cases on
     behalf of the state.
        (b) The court order may govern the purposes for which
     the videotape may be used, the reproduction of the vid-
     eotape, the release of the videotape to other persons, the
     retention and return of copies of the videotape, and any
     other requirements reasonably necessary for the protec-
     tion of the privacy and best interests of the child victim
     or child witness.
        (c) Pursuant to section 29-1912, the defendant described
     in the videotape may petition the district court in the
     county where the alleged offense took place or where the
     custodian of the videotape resides for an order releasing
     to the defendant a copy of the videotape.
        (d) Any person who releases or uses a videotape
     except as provided in this section shall be guilty of a
     Class I misdemeanor.
     Nebraska Advance Sheets
1002	290 NEBRASKA REPORTS



                    (v) Armstrong’s Testimony
   After reconvening, Armstrong testified in his own defense.
Armstrong confirmed that he always sat in a certain recliner
that was immediately visible from the garage door entrance.
There, he would often have M.G., H.G., or the girls’ brother
on his lap while they watched television. The children some-
times competed with each other as to whose turn it was to sit
on his lap.
   Armstrong testified that his daughter and son-in-law, who
lived nearby, had an open invitation to come to the Armstrongs’
house anytime and that they often did. They came in through
the garage door with the garage code. His granddaughter also
came and went that way. Armstrong testified that his wife was
usually home from her job by 3 p.m. and would assist with the
babysitting at that time.
   Armstrong said that sometimes he would sit on the floor
and let the children “pile on” him. During one such incident,
Armstrong recalled that he moved H.G. off of him because her
brother was screaming that he was getting crushed. H.G. said,
“‘don’t touch my private parts.’” Armstrong also recalled the
incident when he helped lift the girls over the fence. He did not
recall the girls saying “‘don’t touch my private parts’” on any
other occasions.
   Armstrong denied ever touching any of the children in an
inappropriate manner. Armstrong said he never heard the chil-
dren object to being babysat, nor did they seem afraid while in
the Armstrongs’ home.
   During cross-examination, Armstrong acknowledged that he
had reviewed the girls’ pretrial depositions and the interviews
prior to trial.

                 (vi) Defense Expert Witness
   Armstrong’s expert witness was the last to testify in
Armstrong’s defense. The expert witness discussed the fact
that a mental health examiner of a possible victim must
be aware of alternate explanations for the victim’s report,
because the report could be inaccurate. If the report is simply
taken at face value, an inaccurate report could be solidified
                   Nebraska Advance Sheets
	                      STATE v. ARMSTRONG	1003
	                        Cite as 290 Neb. 991

through the interview process by the authority figure. Based
on the expert’s review of the therapy notes and other infor-
mation, the expert opined that certain facts could provide an
alternative explanation of M.G.’s and H.G.’s reports of abuse.
Particularly, the expert noted family tension and the occa-
sional absence of the father from the home.
                           (d) Rebuttal
   During rebuttal, the State recalled the girls’ mother. She reit-
erated that the granddaughter did not appear to be home very
often when the girls were being babysat. Indeed, Armstrong
described the granddaughter as using the Armstrongs’ house as
a “pit stop.”
   The girls’ mother was also asked what she had reviewed
before testifying. The mother said she had reviewed only her
own deposition. She had not seen the interviews. The mother
explained that Project Harmony and the prosecutor’s office
had told her she was “not allowed to see them because they
were evidence.” The mother answered in the affirmative to
the prosecutor’s question, “And you wanted your testimony
to be untainted?” The mother further explained that she did
not want to “jeopardize my case.” The State continued this
theme of tainted witnesses during closing arguments. The
prosecutor said that Armstrong’s witnesses were “rehearsed,”
while the prosecution witnesses “just got up here and told you
the truth.”
                         (e) Convictions
   The jury found Armstrong guilty of all three charges. He
was sentenced to imprisonment of 15 to 30 years on count I,
5 to 5 years on count II, and 5 to 5 years on count III. All
sentences were ordered to run concurrently. In a September
28, 2010, memorandum opinion, Armstrong’s convictions and
sentences were affirmed on direct appeal to the Nebraska
Court of Appeals in case No. A-09-973. Although Armstrong
had different counsel on direct appeal and attempted to raise
the issue of ineffective assistance of trial counsel, the Court of
Appeals found that the record was insufficient to address the
ineffective assistance claims.
     Nebraska Advance Sheets
1004	290 NEBRASKA REPORTS



                       2. Postconviction
   Armstrong subsequently brought a petition for postcon-
viction relief. Armstrong made several allegations, but the
court granted an evidentiary hearing only on the issue of
whether trial counsel was ineffective for stipulating and advis-
ing Armstrong to stipulate to allow witness testimony to be
stricken after it was revealed that the witnesses had viewed
the interviews. The court’s order denying an evidentiary hear-
ing on the other alleged grounds for postconviction relief was
summarily affirmed in an order filed on February 2, 2012, in
case No. A-11-396, by the Court of Appeals, and is not at issue
in this appeal.
   At the evidentiary hearing, Armstrong presented the tes-
timony of his counsel, cocounsel, wife, and daughter. The
State presented the testimony of one of the prosecutors at
Armstrong’s trial.
                          (a) Prosecutor
   The prosecutor testified that the discussion in the hallway
centered around § 29-1926, and whether there had been a vio-
lation of a court order. It appeared at that time that neither he
nor any of the other parties to that discussion had ever dealt
with a similar situation before: “[I]t was all sort of new to all
of us, frankly, including the judge.” The prosecutor testified he
was focused on the effect this breach had on the trial, and not
on a criminal prosecution of defense counsel.
   Eventually, the prosecutor told defense counsel that the son-
in-law’s testimony should be stricken and that the remaining
witnesses, except Armstrong’s expert and Armstrong, excluded.
The prosecutor did not recall any discussion about a mistrial.
The prosecutor could not recall any other time in his experi-
ence when he had asked that a defense witness’ entire testi-
mony be stricken. Nevertheless, the prosecutor told defense
counsel that, with or without an agreement, he was going to
move to strike the son-in-law’s testimony and to exclude the
remaining family witnesses’ testimony.
   The prosecutor testified that after defense counsel con-
sulted with Armstrong, defense counsel and the prosecutor
had a final discussion wherein they reached an agreement to
                  Nebraska Advance Sheets
	                     STATE v. ARMSTRONG	1005
	                       Cite as 290 Neb. 991

strike/exclude the witnesses who had seen the interviews. It
was the prosecutor’s recollection that the agreement was pre-
sented to the judge and that the State thus never needed to
make a motion to strike/exclude the witnesses’ testimony.
   The prosecutor also testified that he did not believe
Armstrong’s son-in-law “came off well.” He thought that the
son-in-law’s demeanor was offputting and that his answers
were not consonant with the facts or the circumstances of
the case.
                       (b) Defense Counsel
   Defense counsel testified at the evidentiary hearing that
he did not give Armstrong any specific instructions when
Armstrong took the interviews home other than to look
for any inconsistencies between Armstrong’s and the girls’
descriptions of events. Counsel further testified that he was
unaware until the son-in-law’s testimony at trial that anyone
other than Armstrong and his expert witness had viewed
the interviews.
   Counsel testified that up to the moment of the son-in-law’s
revelation and the State’s side bar, he was still planning on
calling Armstrong’s wife and his daughter as witnesses in sup-
port of Armstrong’s defense. They would have testified that
the girls’ interaction with Armstrong was positive; the girls
never appeared to have any fear or trepidation of contact with
Armstrong. Counsel had some reservations about the demeanor
of Armstrong’s wife, but was planning on calling her despite
those reservations.
   Counsel described that things became “stressful” once it
was revealed that several of Armstrong’s witnesses had viewed
the interviews. During the discussion in the hallway, the trial
judge suggested that cocounsel speak for counsel, as counsel
may have committed a crime. In a later conversation, the chief
deputy county attorney told counsel that the State had a right to
a mistrial or to strike or exclude the testimony of any defense
witness who had viewed the interviews.
   Counsel testified that he and cocounsel formulated a plan.
When formulating that plan, counsel and cocounsel did not
conduct any research or seek any advice as to whether any
     Nebraska Advance Sheets
1006	290 NEBRASKA REPORTS



violation had actually occurred, other than briefly reading
§ 29-1926. Counsel could not recall formulating any idea about
whether they had actually violated a court order or committed
a crime or ethical violation.
   Counsel was under the impression that the court would grant
a motion by the State to strike and exclude the testimony of
those witnesses who had viewed the interviews. Counsel was
not sure if a mistrial would be granted. In the event that a
mistrial were granted, counsel considered whether Armstrong
would have a better chance on retrial. Counsel determined he
would not. Counsel’s assessment of Armstrong’s likely success
in a new trial after mistrial was based on his conclusion that
there was “a likelihood that any witnesses that had viewed that
tape would still be barred from testifying” during the second
trial after a mistrial.
   Counsel thought that the cross-examination of the girls
had been effective and that the second time around, the State
would be able to better prepare its witnesses for trial based on
the transcript of the witnesses’ testimony from the first trial.
In any event, counsel thought the son-in-law’s testimony had
not gone well. He thought the son-in-law’s testimony directly
contradicted some of Armstrong’s daughter’s testimony that
she gave in her pretrial deposition. The son-in-law also leaned
back in his chair “almost like he was lounging, and he would
take little sips” from a water bottle while testifying. Counsel
did not think that Armstrong’s wife would make a particularly
good witness either, because in the pretrial deposition, she had
come off as “very bitter and cold and confrontational.” In sum,
counsel did not think that striking the son-in-law’s testimony
and excluding the daughter’s and the wife’s testimony was “a
big deal.”
   Counsel told Armstrong that his best advice was to go
ahead with trial and, although he was less clear on this point,
to not object to the striking of the son-in-law’s testimony or
to excluding the testimony of his wife and daughter. Counsel
testified that he did not consider asking the judge for a
continuance to research issues concerning the disclosure of
the interviews.
                  Nebraska Advance Sheets
	                     STATE v. ARMSTRONG	1007
	                       Cite as 290 Neb. 991

                      (c) Defense Cocounsel
   Defense cocounsel described that the trial “stopped” when
the son-in-law revealed he had seen the interviews. During
the hall discussion the judge told cocounsel he needed to
speak for counsel. Cocounsel felt “the situation was very omi-
nous.” Counsel seemed “nervous,” and cocounsel was “scared
for” counsel.
   Cocounsel testified that he was unfamiliar with § 29-1926.
He did not think about doing further research on the statute. It
was an “unusual situation.”
   Cocounsel thought that “[t]hings were happening fast” and
that he “wasn’t comfortable with the situation.” But cocounsel
testified that the jury was waiting and that there was a “sense
that it needed — something needed to be decided here fairly
quickly.” Counsel and cocounsel did not discuss the possibil-
ity of asking for more time to research the issue, but they did
discuss whether counsel would be allowed to continue to rep-
resent Armstrong. They determined that if the judge did not
allow counsel to continue Armstrong’s representation, cocoun-
sel, who had only recently begun assisting in the case, would
not be able to assume counsel’s responsibilities.

                          (d) Armstrong
   Armstrong testified at the evidentiary hearing that before the
trial, counsel called him and told him to pick up the interviews
from counsel’s law offices. Counsel was sick that day, and a
law clerk gave the interviews to Armstrong. Neither counsel,
the law clerk, nor any other person gave Armstrong instruc-
tions regarding who could view the interviews.
   Armstrong testified that he, his wife, daughter, son-in-law,
son, and daughter-in-law all viewed the interviews. He, his
wife, daughter, and daughter-in-law later met with counsel to
discuss the interviews. Armstrong stated that counsel would
have been aware that they had viewed the interviews.
   When it came out during the son-in-law’s testimony that
Armstrong’s witnesses had seen the interviews, Armstrong
described that it “was almost a complete halt to the trial” and
that both counsel and cocounsel were “severely chastised by
     Nebraska Advance Sheets
1008	290 NEBRASKA REPORTS



the prosecution.” Armstrong recalled that this occurred both
in front of the jury and outside of the jury’s presence. At one
point, outside the presence of the jury, Armstrong heard one of
the prosecutors say they “ought to put them all in jail.”
   Counsel explained to Armstrong that viewing the inter-
views was considered “a breach of law.” Armstrong testified
that counsel seemed “[n]ervous.” Armstrong had never seen
counsel that way. Counsel told him that if they tried to call his
remaining family witnesses and did not strike the testimony of
the son-in-law, then the prosecution would ask for a mistrial,
which would likely be granted. Counsel thought a mistrial
would be bad for Armstrong. Counsel did not explain that
they had the option to resist the State’s motion to strike and
to exclude his witnesses’ testimony. Armstrong testified that
had he been told he had the option to resist the State’s motion,
Armstrong would have “definitely” chosen to resist and to have
his witnesses testify.
               (e) Armstrong’s Wife and Daughter
   Armstrong’s wife testified at the evidentiary hearing that
they had told counsel they had seen the interviews. Armstrong’s
wife testified that counsel, upon learning that family members
had seen the interviews, did not make any comment indicating
that they should not have viewed them.
   Armstrong’s wife expected to testify at trial until “everything
went crazy.” Had she been allowed to testify, her testimony
would have been that she was usually present—approximately
“nine-tenths of the time”—when Armstrong was babysitting
M.G. and H.G.
   Armstrong’s daughter testified at the evidentiary hearing
that after her husband revealed they had seen the interviews,
she heard that if they went ahead with the planned testimony,
the State would ask for a mistrial. She explained that had she
been allowed to testify at trial, she would have testified that
she lived less than a mile from the Armstrongs’ home and
dropped by often. She would have testified that she never
saw anything inappropriate, and she would have described
M.G.’s and H.G.’s demeanor around Armstrong. The daugh-
ter also would have testified that the girls had made similar
                   Nebraska Advance Sheets
	                      STATE v. ARMSTRONG	1009
	                        Cite as 290 Neb. 991

allegations about being touched inappropriately by other peo-
ple. For example, there were times that they would be sitting
on her lap and say, “‘don’t touch my privates.’”
                        3. Order Granting
                      Postconviction R elief
   In its order following the hearing, the postconviction court
took judicial notice from its file of a September 26, 2008, order
allowing Armstrong to inspect and make a copy of any video-
taped statements of the girls regarding the alleged assaults. The
court also recognized the March 25, 2009, order allowing the
expert witness to view the interviews.
   The court stated that neither discovery order specifically
prohibited Armstrong from having a copy of the video or
showing it to other potential witnesses. The court found that
counsel gave no instructions or direction to Armstrong about
who could view the interviews. Armstrong viewed the inter-
views with his wife, daughter, son, daughter-in-law, and son-
in-law. The court found that Armstrong did not tell counsel that
others had viewed the interviews.
   The court found that defense counsel had planned on calling
Armstrong’s wife, daughter, son-in-law, granddaughter, and the
expert witness. During opening statements, counsel told the
jury they would be hearing from Armstrong’s family. After the
State rested its case, defense counsel still planned on calling all
of those witnesses.
   The postconviction court found that after the son-in-law’s
testimony, the trial judge told counsel he may have violated
§ 29-1926 and could be facing a criminal charge. Further, the
trial judge told counsel that he had a right to remain silent and
that he should have cocounsel speak on his behalf. Counsel
was “visibly shaken.”
   The postconviction court found that the chief deputy from
the county attorney’s office told defense counsel that the
options were asking for a mistrial or excluding witnesses who
had watched the interviews from testifying and striking the
witness who already testified. Counsel and cocounsel did not
attempt to research whether a breach of § 29-1926 had actually
occurred. Neither did they consider requesting a continuance.
     Nebraska Advance Sheets
1010	290 NEBRASKA REPORTS



Counsel and cocounsel discussed whether counsel could con-
tinue to represent Armstrong in light of the trial judge’s com-
ments about a possible violation, but they did not legally
resolve that issue.
   The postconviction court found that counsel believed there
was a likelihood the witnesses who viewed the interviews
would be excluded in a second trial if a mistrial were granted.
In light of that, counsel did not believe a second trial would
be to Armstrong’s advantage; a new trial would give the
State a chance to prepare for his witnesses. Counsel advised
Armstrong to accept an agreement made with the State to
strike and exclude Armstrong’s witnesses in exchange for
the State’s not asking for a mistrial. Armstrong followed
this advice.
   The postconviction court found that the possible crimi-
nal violation facing counsel had a “chilling affect [sic] on
his representation of Armstrong.” Counsel’s decision not to
attempt to call Armstrong’s wife or to resist the motion to
exclude the son-in-law’s testimony “was not a strategic or
tactical decision.” “[T]he trial strategy was changed because
of an alleged discovery violation which carried criminal sanc-
tions.” In particular, counsel’s “decision to agree with the
State to exclude [Armstrong’s wife’s] testimony seemed to be
more for accommodation to satisfy the State’s ire, and avoid
the criminal violation of Neb. Rev. Stat. [§] 29-1926, instead
of trial strategy that would help Armstrong’s defense.” The
postconviction court concluded that “[t]here was no real
strategy other then [sic] to avoid a mistrial being requested
by the State.”
   The postconviction court found that this was “a case that
was entirely a she said, he said case. Credibility of the wit-
nesses was the major issue for the trier of fact.”
   The court found that the son-in-law’s testimony provided
“substantive supportive credibility evidence.” Further, the
wife’s testimony “was of major importance.”
   The court found that the decision not to call Armstrong’s
daughter was primarily strategic. Counsel realized that after
Armstrong’s son-in-law testified differently than expected,
there was a problem of the daughter’s impeachment if called.
                   Nebraska Advance Sheets
	                      STATE v. ARMSTRONG	1011
	                        Cite as 290 Neb. 991

   The court concluded that defense counsel’s representation of
Armstrong was deficient. The court said that “[o]ne can argue”
the discovery order concerning the interviews allowed no use
of the interviews other than what was specifically ordered by
the court. However, “[b]ecause of the language of the dis-
covery trial orders in this case, and the language of Nebraska
Statutes it is highly unlikely that any sanctions to strike or
exclude witnesses would be granted.”
   The court also concluded that defense counsel should not
have continued to represent Armstrong in light of the chilling
effect of the threat of criminal and ethical violations—at least
not without taking some steps to ensure he had some legal
basis before continuing representation. Further, it was unrea-
sonable for counsel to agree with the State’s motion to allow
the son-in-law’s testimony to be stricken and the wife’s testi-
mony to be excluded, without having a legal basis for conced-
ing the issue to the State.
   The postconviction court concluded that at a minimum,
counsel should have asked for a continuance. According to the
court, counsel “literally abandoned his planned trial strategy,
in the wake of the States [sic] intended requests without any
legal basis.”
   The “big question,” the court considered, was, “What did
[counsel] get for himself and his client by recommending
Armstrong consent to the State’s request to strike and exclude
his witnesses?” The court concluded that counsel did not get
much. The court said that even counsel opined that the State
would not get a mistrial.
   The postconviction court concluded that Armstrong was
prejudiced by counsel and cocounsel’s deficient performance.
There was a reasonable probability that but for counsel’s
unprofessional errors resulting in the absence of witnesses who
would have provided credibility evidence, especially given the
negative inference accompanying their failure to testify, the
result of the proceeding would have been different.
   In particular, the court found that agreeing to strike the son-
in-law’s testimony was prejudicial, because the son-in-law’s
testimony included observations of the girls, whose credibil-
ity was central to the case against Armstrong. Furthermore,
     Nebraska Advance Sheets
1012	290 NEBRASKA REPORTS



striking the son-in-law’s testimony in its entirety without
explanation or direction “likely leaves a negative inference in
the minds of the trier of fact.” The court elaborated:
      When a judge tells jurors to disregard the entire testi-
      mony of a parties’ witness who has testified extensively
      before them without more of an explanation or direction,
      it more likely leaves a negative inference in the minds of
      the trier[s] of fact. . . . It is common sense that when a
      judge directs you to disregard the testimony of a person
      who has been testifying for a party it is not a good thing
      for that party.
    Similarly, agreeing to exclude Armstrong’s wife’s testimony
was prejudicial. She “had a substantial amount of evidence
regarding her husband that only she could give to help him
with any credibility issues before the jury.” The court found
little weight should be given to counsel’s stated concerns
about the wife’s coming off as bitter and angry. This atti-
tude was “perfectly understandable and reasonable given the
accusations against her husband. It is something that can be
explained to the jury if needed.” And, as with the son-in-law,
the court reasoned that there was a possible negative infer-
ence that the trier of fact could have made from her failure
to testify.
    Finally, the court rejected the idea that Armstrong had
waived the ineffective assistance of counsel through his col-
loquy with the trial judge. Armstrong was relying on defense
counsel’s ineffective advice. “For there to be a valid waiver of
Armstrong’s claim for ineffective assistance of counsel . . . ,
Armstrong would have had to know not just what was being
advised by [counsel], but, what [counsel] was advising was
professionally deficient and prejudicial to his defense.”
    The court vacated Armstrong’s convictions and granted a
new trial. The State appeals.
                III. ASSIGNMENT OF ERROR
   The State assigns that the postconviction court erred by vacat-
ing Armstrong’s convictions upon concluding that Armstrong
was deprived of his federal and Nebraska constitutional right
to effective assistance of trial counsel.
                         Nebraska Advance Sheets
	                            STATE v. ARMSTRONG	1013
	                              Cite as 290 Neb. 991

                 IV. STANDARD OF REVIEW
   [1] In an evidentiary hearing, as a bench trial provided by
Neb. Rev. Stat. § 29-3001 et seq. (Reissue 2008 & Cum. Supp.
2014) for postconviction relief, the trial judge, as the trier
of fact, resolves conflicts in evidence and questions of fact,
including witness credibility and weight to be given a witness’
testimony.1 In an appeal involving such a proceeding for post-
conviction relief, the trial court’s findings will be upheld unless
such findings are clearly erroneous.2 In contrast, the appellate
court independently resolves questions of law.3
   [2] A postconviction claim that defense counsel provided
ineffective assistance generally presents a mixed question of
law and fact.4

                        V. ANALYSIS
   [3] To prevail on a claim of ineffective assistance of coun-
sel under Strickland v. Washington,5 the defendant must show
that his or her counsel’s performance was deficient and that
this deficient performance actually prejudiced the defendant’s
defense.6 Both the performance and prejudice components of
the ineffectiveness inquiry are mixed questions of law and
fact.7 Findings of fact include the circumstances of the case
and the counsel’s conduct and strategy.8 It is a question of law,
however, whether those facts show counsel’s performance was
deficient and prejudiced the defendant.9

 1	
      State v. Canbaz, 270 Neb. 559, 705 N.W.2d 221 (2005).
 2	
      Id.
 3	
      See State v. Marks, 286 Neb. 166, 835 N.W.2d 656 (2013).
 4	
      See, State v. Banks, 289 Neb. 600, 856 N.W.2d 305 (2014); State v.
      Dubray, 289 Neb. 208, 854 N.W.2d 584 (2014).
 5	
      Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674
      (1984).
 6	
      State v. Castillo-Zamora, 289 Neb. 382, 855 N.W.2d 14 (2014).
 7	
      Strickland v. Washington, supra note 5. See, also, State v. Banks, supra
      note 4; State v. Dubray, supra note 4.
 8	
      State v. Thiel, 264 Wis. 2d 571, 665 N.W.2d 305 (2003).
 9	
      See State v. Dubray, supra note 4.
     Nebraska Advance Sheets
1014	290 NEBRASKA REPORTS



   The State argues that defense counsel’s effectiveness must
be viewed in light of “the uncharted waters of whether the
[postconviction] court’s pretrial order on disclosure and review
of the Project Harmony tape had been violated.”10 Forgoing the
testimony of Armstrong’s wife and son-in-law, according to the
State, was a reasonable strategic decision given the potential
of a mistrial. Even if counsel’s performance was deficient,
the State asserts that forgoing the testimony of Armstrong’s
wife and son-in-law had an isolated, trivial effect on the trial
and was, at best, cumulative of the testimony of Armstrong’s
granddaughter. We disagree.
                  1. Ineffectiveness of Counsel
   [4] “‘[A] court deciding an actual ineffectiveness claim must
judge the reasonableness of counsel’s challenged conduct on
the facts of the particular case, viewed as of the time of coun-
sel’s conduct.’”11 Counsel’s performance was deficient if, in
light of all the circumstances, it did not equal that of a lawyer
with ordinary training and skill in criminal law.12
   [5] “‘In making that determination, the court should keep
in mind that counsel’s function, as elaborated in prevailing
professional norms, is to make the adversarial testing process
work in the particular case.’”13 However, an appellate court
will not second-guess reasonable strategic decisions by coun-
sel.14 Counsel’s failure to raise novel legal theories or argu-
ments or to make novel constitutional challenges in order to
bring a change in existing law does not constitute deficient
performance.15
   We reject the State’s contention that defense counsel’s
actions were reasonable in light of the novelty of the situation
presented at trial. This case is not about counsel’s failing to
raise novel arguments. The novel argument was thrust before

10	
      Brief for appellant at 18.
11	
      State v. Joubert, 235 Neb. 230, 237, 455 N.W.2d 117, 123 (1990).
12	
      See, State v. Dubray, supra note 4; State v. Joubert, supra note 11.
13	
      State v. Joubert, supra note 11, 235 Neb. at 237, 455 N.W.2d at 123.
14	
      State v. Poe, 284 Neb. 750, 822 N.W.2d 831 (2012).
15	
      State v. Sanders, 289 Neb. 335, 855 N.W.2d 350 (2014).
                        Nebraska Advance Sheets
	                           STATE v. ARMSTRONG	1015
	                             Cite as 290 Neb. 991

counsel and had to be resolved. Defense counsel’s failure to
research law he was unfamiliar with before deciding how to
respond to that novel situation constituted conduct unequal
to that of a lawyer with ordinary training and skill in crimi-
nal law.
   This is especially true because counsel’s uninformed deci-
sion was not one to be taken lightly. Counsel removed most of
the planned defense witnesses from the jury’s consideration,
left the jury without any explanation as to why one defense
witness’ entire testimony was stricken and other family mem-
bers were never called, and waived any error on direct appeal
pertaining to the absence of these witnesses’ testimony.
   Defense counsel may have reached the agreement with
the State to strike and exclude defense witnesses in order
to avoid a mistrial. But counsel assumed a mistrial would
disadvantage Armstrong, because counsel assumed that in a
retrial after mistrial, Armstrong’s son-in-law and wife would
not be allowed to testify. That assumption was made without
knowledge of the relevant law and without asking for a con-
tinuance to research the relevant law. It was not reasonable
to formulate such a strategy without knowing if it would be
legally correct for the trial court to strike and exclude the
defense witnesses or to grant a mistrial under the circum-
stances presented.
   We also agree with the postconviction court that the pros-
pect of criminal or ethical violations had a chilling effect
on defense counsel’s representation. The postconviction court
did not clearly err in finding that the trial judge told defense
counsel he may be facing a criminal charge and had a right to
remain silent. And, as a result, counsel was “visibly shaken.”
   [6] The right to effective assistance of counsel entitles the
accused to his or her counsel’s undivided loyalties, free from
conflicting interests.16 Defense counsel’s interest in avoiding
criminal or ethical sanctions was in conflict with Armstrong’s
interest in presenting the strongest defense possible. As the
postconviction court stated, counsel appeared to be trying to
accommodate and satisfy the State’s ire in order to avoid a

16	
      State v. Edwards, 284 Neb. 382, 821 N.W.2d 680 (2012).
     Nebraska Advance Sheets
1016	290 NEBRASKA REPORTS



criminal violation rather than adopting a trial strategy that
would benefit Armstrong. We note also that the failure to ask
for a continuance seemed principally designed to prevent fur-
ther irritation of the trial judge. Agreeing to strike and exclude
defense witnesses without so much as asking for a continuance
was more an act of appeasement for counsel’s benefit than trial
strategy to benefit Armstrong’s defense.

                           2. P rejudice
   [7,8] To show prejudice, the defendant must demonstrate
a reasonable probability that but for counsel’s deficient per­
formance, the result of the proceeding would have been
different.17 A reasonable probability does not require that
it be more likely than not that the deficient performance
altered the outcome of the case; rather, the defendant must
show a probability sufficient to undermine confidence in
the outcome.18
   [9] As discussed, there was an actual conflict of inter-
est in counsel’s continued representation of Armstrong.19 An
actual conflict for Sixth Amendment purposes is a conflict
that adversely affects counsel’s performance.20 If the defendant
shows that his or her defense counsel faced a situation in which
conflicting loyalties pointed in opposite directions and that his
or her counsel acted for the other client’s interest and against
the defendant’s interests, prejudice is presumed.21
   But even if we do not apply such presumption, we easily
conclude that actual prejudice resulted from counsel’s deficient
performance. The effect of counsel’s inadequate performance is
evaluated in light of the totality of the evidence at trial:
      “Some errors will have had a pervasive effect on the
      inferences to be drawn from the evidence, altering the

17	
      State v. Poe, supra note 14.
18	
      See, Strickland v. Washington, supra note 5; State v. Poe, supra note 14.
19	
      See State v. Edwards, supra note 16. See, also, Mickens v. Taylor, 535 U.S.
162, 122 S. Ct. 1237, 152 L. Ed. 2d 291 (2002).
20	
      Id.
21	
      Id.
                         Nebraska Advance Sheets
	                             STATE v. ARMSTRONG	1017
	                               Cite as 290 Neb. 991

     entire evidentiary picture, and some will have had an
     isolated, trivial effect. Moreover, a verdict or conclusion
     only weakly supported by the record is more likely to
     have been affected by errors than one with overwhelming
     record support. Taking the unaffected findings as a given,
     and taking due account of the effect of the errors on the
     remaining findings, a court making the prejudice inquiry
     must ask if the defendant has met the burden of showing
     that the decision reached would reasonably likely have
     been different absent the errors.”22
   The State does not argue that defense counsel’s failure
to object was not prejudicial because it would have been
legally sound to strike and exclude Armstrong’s witnesses.
To do so, the State would have to argue not only that a dis-
covery violation actually occurred, but also that exclusion of
defense witnesses was an appropriate sanction in light of the
compulsory process rights of the defendant to present wit-
nesses in his or her own defense.23 The State does not make
such arguments.
   [10] Rather, the State argues that counsel’s performance did
not prejudice Armstrong because the testimony of Armstrong’s
wife and son-in-law would have been cumulative to the

22	
      State v. Poe, supra note 14, 284 Neb. at 774-75, 822 N.W.2d at 849,
      quoting Strickland v. Washington, supra note 5.
23
Taylor v. Illinois, 484 U.S. 400, 108 S. Ct. 646, 98 L. Ed. 2d 798 (1988).
      See, also, Michigan v. Lucas, 500 U.S. 145, 111 S. Ct. 1743, 114 L.
      Ed. 2d 205 (1991); Rock v. Arkansas, 483 U.S. 44, 107 S. Ct. 2704, 97
L. Ed. 2d 37 (1987); Ferensic v. Birkett, 501 F.3d 469 (6th Cir. 2007);
      Noble v. Kelly, 246 F.3d 93 (2d Cir. 2001); Watley v. Williams, 218 F.3d
1156 (10th Cir. 2000); Tyson v. Trigg, 50 F.3d 436 (7th Cir. 1995); U.S.
      v. Johnson, 970 F.2d 907 (D.C. Cir. 1992); U.S. v. Peters, 937 F.2d 1422
      (9th Cir. 1991); Escalera v. Coombe, 852 F.2d 45 (2d Cir. 1988); People v.
      Pronovost, 773 P.2d 555 (Colo. 1989); State v. Lamphere, 130 Idaho 630,
      945 P.2d 1 (1997); People v. Flores, 168 Ill. App. 3d 284, 522 N.E.2d 708,
      119 Ill. Dec. 46 (1988); Hurd v. State, 9 N.E.3d 720 (Ind. App. 2014);
      Darghty v. State, 530 So. 2d 27 (Miss. 1988); State v. Bradshaw, 195 N.J.
493, 950 A.2d 889 (2008); McCarty v. State, 107 N.M. 651, 763 P.2d 360
      (1988); State v. Wilmoth, 104 Ohio App. 3d 539, 662 N.E.2d 863 (1995);
      White v. State, 973 P.2d 306 (Okla. Crim. App. 1998); 5 Wayne R. LaFave
      et al., Criminal Procedure § 20.6(c) (3d ed. 2007).
     Nebraska Advance Sheets
1018	290 NEBRASKA REPORTS



testimony of Armstrong’s granddaughter and would have thus
had an isolated, trivial effect. When no physical evidence or
eyewitness testimony links the defendant to the crime and the
case is a matter of determining credibility, courts regularly
reject the idea that errors relating to the exclusion or failure
to call a witness could be harmless or nonprejudicial simply
because another witness testified similarly.24 As one court
explained, “Evidence that provides corroborating support to
one side’s sole witness on a central and hotly contested factual
issue cannot reasonably be described as cumulative.”25
   In this case, we agree with the postconviction court that the
issue of credibility was a “paramount consideration.” There
was no physical evidence of abuse or eyewitnesses to the
alleged acts. There was not “overwhelming” record support
for the convictions.26 The jury had to determine whether to
believe the girls’ or Armstrong’s testimony. The surrounding
circumstances such as the girls’ behavior and Armstrong’s
opportunity to have committed the alleged repeated acts of
abuse were thus hotly contested issues central to the jury’s
determination.
   The State presented numerous witnesses who lent cred-
ibility to the girls’ testimony by stating they had observed a
decline in the girls’ mental well-being and an increased reluc-
tance to be around Armstrong. The girls’ mother testified that
Armstrong usually was alone with the girls when he babysat.
But after striking the testimony of Armstrong’s son-in-law and
excluding the testimony of Armstrong’s wife, the defense was
able to present only one witness who could present a differ-
ent account. The testimony of that one witness, Armstrong’s

24	
      See, e.g., Grant v. Lockett, 709 F.3d 224 (3d Cir. 2013); Mosley v.
      Atchison, 689 F.3d 838 (7th Cir. 2012); Montgomery v. Petersen, 846 F.2d
407 (7th Cir. 1988); State v. Harris, 132 Idaho 843, 979 P.2d 1201 (1999);
      Com. v. Nock, 414 Pa. Super. 326, 606 A.2d 1380 (1992). Compare Lewis
      v. State, 294 Ga. 526, 755 S.E.2d 156 (2014).
25	
      Mosley v. Atchison, supra note 24, 689 F.3d at 848. See, also, e.g., Arizona
      v. Fulminante, 499 U.S. 279, 111 S. Ct. 1246, 113 L. Ed. 2d 302 (1991);
      Vasquez v. Jones, 496 F.3d 564 (6th Cir. 2007).
26	
      See Strickland v. Washington, supra note 5, 466 U.S. at 696.
                        Nebraska Advance Sheets
	                           STATE v. ARMSTRONG	1019
	                             Cite as 290 Neb. 991

granddaughter, was impeached by the girls’ mother when she
testified that the granddaughter was not often at home.
   We cannot conclude, especially in light of such
impeachment,27 that Armstrong was not prejudiced by the
failure to have before the jury the testimony of Armstrong’s
wife and his son-in-law. Both Armstrong’s wife and his son-
in-law would have lent credibility to Armstrong’s testimony by
describing how the girls were happy and comfortable around
Armstrong. In addition, Armstrong’s wife would have testi-
fied that she was around Armstrong when he was babysitting
the girls “nine-tenths of the time.” The wife’s testimony, if
believed, would have reduced Armstrong’s opportunity to have
committed the alleged repeated acts of abuse.
   The son-in-law’s and the wife’s testimony would have
accordingly altered the evidentiary picture that was presented
to the jury and could have had a pervasive effect on the infer-
ences to be drawn from the evidence. Even if Armstrong’s son-
in-law and wife did not present well to the jury, their demeanor
could have been explained, as the postconviction court noted.
Such concerns do not lead to the conclusion that their testi-
mony would have been trivial.
   We also agree with the postconviction court that the preju-
dicial effect of counsel’s deficient conduct was compounded
by the negative inferences the jury could have drawn from
the unexplained striking of the son-in-law’s testimony and the
unexplained absence of Armstrong’s wife. As to the son-in-
law’s testimony:
      When a judge tells jurors to disregard the entire testi-
      mony of a part[y’s] witness who has testified extensively
      before them without more of an explanation or direction,
      it more likely leaves a negative inference in the minds of
      the trier[s] of fact. . . . It is common sense that when a
      judge directs you to disregard the testimony of a person
      who has been testifying for a party it is not a good thing
      for that party.

27	
      See, Mosley v. Atchison, supra note 24; Montgomery v. Petersen, supra
      note 24; State v. Harris, supra note 24.
     Nebraska Advance Sheets
1020	290 NEBRASKA REPORTS



As to Armstrong’s wife, there is a natural negative inference
any time a defendant’s spouse fails to testify. This is because
the “logical inference is that a party would be likely to call as
a witness a person bound to him by ties of interest or affection
unless he has reason to believe that the testimony given would
be unfavorable.”28
   The negative inferences deriving from the absence of the
wife at trial was made even worse because the jury reason-
ably expected from opening statements that the wife would be
testifying and the jury knew the wife was present at least some
of the time Armstrong babysat the girls. The jury could not
have helped but wonder why, bound not only by affection but
as a witness to Armstrong’s babysitting interactions, the wife
did not attempt to lend credibility to Armstrong’s testimony.
In Ferensic v. Birkett,29 the court described the trial court as
inflicting “double punishment” on the defendant by not only
excluding the defense witnesses but by failing to instruct the
jury as to the reason the witnesses described in opening state-
ments were not testifying.
   Thus, we agree with the postconviction court that Armstrong
was prejudiced by defense counsel’s deficient conduct of
agreeing with the State to strike and exclude defense wit-
nesses. Under the totality of the circumstances presented at
trial, the decision would reasonably likely have been different
but for counsel’s error leading to the absence of the testimony
of Armstrong’s wife and son-in-law.

                     VI. CONCLUSION
   We agree with the postconviction court that Armstrong met
both prongs of his burden under Strickland v. Washington to
show there was such a denial or infringement of his rights
as to render the judgment void or voidable.30 We therefore
affirm the judgment of the postconviction court, which vacated
Armstrong’s convictions and ordered a new trial. In accordance

28	
      1 Barbara E. Bergman & Nancy Hollander, Wharton’s Criminal Evidence
      § 3:21 at 233 (15th ed. 1997).
29	
      Ferensic v. Birkett, supra note 23, 501 F.3d at 478.
30	
      See § 29-3001.
                         Nebraska Advance Sheets
	                               STATE v. McINTYRE	1021
	                               Cite as 290 Neb. 1021

with the appellate jurisdiction of the Supreme Court, the dis-
trict court is directed, upon the release of this opinion and prior
to the issuance of the mandate, to forthwith consider whether
it would be appropriate to grant release of Armstrong on bond
under any conditions it deems warranted.
                                                        Affirmed.
   Cassel, J., not participating.



                     State of Nebraska, appellee, v.
                     Joshua J. McIntyre, appellant.
                                    ___ N.W.2d ___

                         Filed May 29, 2015.     No. S-14-595.

 1.	 Administrative Law: Statutes: Appeal and Error. The meaning and interpre-
      tation of statutes and regulations are questions of law which an appellate court
      resolves independently of the lower court’s conclusion.
 2.	 Drunk Driving: Blood, Breath, and Urine Tests. The State must establish four
      foundational elements for the admissibility of a breath test in a driving under the
      influence prosecution: (1) The testing device was working properly at the time
      of the testing; (2) the person who administered the test was qualified and held
      a valid permit; (3) the test was properly conducted under the methods stated
      by the Department of Health and Human Services; and (4) all other statutes
      were satisfied.
 3.	 Criminal Law: Statutes: Legislature: Intent. In reading a penal statute, a court
      must determine and give effect to the purpose and intent of the Legislature as
      ascertained from the entire language of the statute considered in its plain, ordi-
      nary, and popular sense.
 4.	 Criminal Law: Statutes. Penal statutes receive a sensible construction, consider-
      ing the evils and mischiefs sought to be remedied.
  5.	 ____: ____. A court will not supply missing words or sentences to make clear
      that which is indefinite in a penal statute, or supply what is not there.
 6.	 Administrative Law. For purposes of construction, a rule or regulation of an
      administrative agency is generally treated like a statute.
 7.	 Administrative Law: Drunk Driving: Blood, Breath, and Urine Tests. The
      driving under the influence statutes and the regulations promulgated by the
      Department of Health and Human Services do not bar evidence of the result
      of a chemical breath test with a deficient sample if the State lays suffi-
      cient foundation.
 8.	 Criminal Law: Indictments and Informations. Where a statutory crime may be
      committed by any of several methods, the indictment or information may charge
      in a single count that it was committed by any or all of the enumerated methods
      if they are not inconsistent with or repugnant to each other.